SHARE EXCHANGE AGREEMENT

BY AND BETWEEN

GH CAPITAL, INC.

AND

VITANA-X, INC.

 

THIS SHARE EXCHANGE AGREEMENT (the “Agreement”) is made as of the 21st day of
August 2019, between GH CAPITAL, INC., a Florida corporation (“GHHC”) and the
shareholders of VITANA-X, INC., a Florida Corporation (the shareholders are
referred to collectively as “SELLERS” and Vitana-X, Inc. is referred to as
“Vitana-X”).

 

RECITALS

 

WHEREAS, the SELLERS collectively own 100% of the shares of Vitana-X as set
forth in the attached Schedule 1.1;

 

WHEREAS, GHHC presently has one million (1,000,000) shares of Series B Preferred
stock authorized, of which there are zero (0) shares issued and outstanding;

 

WHEREAS, the Board of Directors of GHHC desires to reorganize GHHC by causing it
to issue to SELLERS one million (1,000,000) shares of GHHC Series B Preferred
stock in exchange for SELLERS' transfer of their 100% of the issued and
outstanding shares of Vitana-X to GHHC (the “Share Exchange”), upon the terms,
provisions, and conditions and for the consideration hereinafter set forth,
thereby making Vitana-X a subsidiary of GHHC; and

 

WHEREAS, the parties intend that the exchange of stock qualifies as a tax-free
reorganization under section 368(a) of the Internal Revenue Code of 1986, as
amended (the “Code”), and that the business combination contemplated hereby be
accounted for as a reverse acquisition under the purchase method for business
combinations. The combination of the two companies is recorded as a
recapitalization of Vitana-X, pursuant to which Vitana-X is treated as the
continuing entity.

 

AGREEMENT

 

NOW THEREFORE, in consideration of these premises and the mutual agreements set
forth below, intending to be legally bound, the parties agree as follows:

 

ARTICLE I

 

SHARE EXCHANGE

 

SECTION 1.1 EXCHANGE AND ISSUE OF SHARES. On the terms and subject to the
conditions here set forth, at the Closing,

 

(a)GHHC will issue and deliver one million (1,000,000) validly issued,
fully-paid and non-assessable shares of GHHC Series B Preferred Stock, having no
par value per share, to the SELLERS on a pro rata basis as set forth in Schedule
1.1;

 

(b)SELLERS will deliver to GHHC One Hundred Percent (100%) of the shares (the
“Vitana-X Interests”); and

 

SECTION 1.2 EFFECTIVE RESULT OF THE SHARE EXCHANGE. At the Effective Date,
Vitana-



 

X, will be acquired and will become a wholly-owned subsidiary of GHHC.

 

SECTION 1.3 THE EXCHANGE OF CERTIFICATES.

 

(a)SELLERS will deliver all certificates representing all issued, cancelled, and
outstanding shares to GHHC., along with suitably executed stock powers, along
with any other documents required for delivery at the Closing by this Agreement.

 

(b)After the Closing, the Exchange Agent will be instructed to deliver to the
SELLERS their respective share certificates representing new shares of GHHC
Series B Preferred Stock (each a “New Certificate”).

 

SECTION 1.4 ACTS TO CARRY OUT THIS EXCHANGE PLAN.

 

(a)Vitana-X and its proper officers and directors will do all such acts and
things as may be necessary or proper to vest, perfect, or confirm in GHHC title
to such property or rights and otherwise to carry out the purposes of this Share
Exchange Agreement.

 

(b)If, at any time after the Effective Date, GHHC will consider or be advised
that any further assignments or assurances in law or any other acts are
necessary or desirable to (i) vest, perfect, or confirm, of record or otherwise,
in GHHC its right, title, or interest in or under any of the rights, properties,
or assets of Vitana-X acquired or to be acquired by GHHC as a result of, or in
connection with, the Share Exchange, or (ii) otherwise carry out the purposes of
this Agreement, Vitana-X and its proper officers and directors will be deemed to
have granted to GHHC an irrevocable power of attorney to execute and deliver all
such proper deeds, assignments, and assurances in law and to do all acts
necessary or proper to vest, perfect, or confirm title to and possession of such
rights, properties, or assets in GHHC and otherwise to carry out the purposes of
this Agreement; and the proper officers and directors of GHHC are fully
authorized in the name of GHHC or otherwise to take any and all such action.

 

SECTION 1.5 DIRECTORS AND EXECUTIVE OFFICERS. Subject to the fiduciary duties of
its directors, GHHC, as promptly as practicable after the Effective Date, will
use its best efforts to cause its existing board of directors and all officers
to resign and immediately thereafter to be comprised of the directors appointed
by SELLERS.

 

SECTION 1.6 RESERVED.

 

SECTION 1.7 RESERVED.

 

ARTICLE II

 

EFFECTIVE DATE

 

The Effective Date shall be August 21, 2019.

 

ARTICLE III

 

CONDITIONS PRECEDENT TO PERFORMANCE OF OBLIGATIONS OF THE PARTIES

 

The obligations of SELLERS and GHHC to consummate the Share Exchange will be
subject to the conditions that on or before the Effective Date:

Page 2 of 18

 

 

SECTION 3.1 NOTICE TO SHAREHOLDERS OF GHHC. The shareholders of GHHC will have
been notified of the Agreement by filing a Form 8-K with the Securities and
Exchange Commission.

 

SECTION 3.2 ABSENCE OF LEGAL PROCEEDINGS. No action, suit, or proceeding will
have been instituted or will have been threatened before any court or other
governmental body or by any public authority to restrain, enjoin, or prohibit
the Share Exchange, or which would reasonably be expected to restrict materially
the operation of the business of Vitana-X or the exercise of any rights with
respect thereto or to subject either of the parties hereto or any of their
subsidiaries, directors, or officers to any liability, fine, forfeiture,
divestiture, or penalty on the ground that the transactions contemplated hereby,
the parties hereto, or their subsidiaries, directors, or officers have breached
or will breach any applicable law or regulation or have otherwise acted
improperly in connection with the transactions contemplated hereby and with
respect to which the parties hereto have been advised by counsel that, in the
opinion of such counsel, such action, suit, or proceeding raises substantial
questions of law or fact which could reasonably be decided materially adversely
to either party hereto or its subsidiaries, directors, or officers.

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO PERFORMANCE OF THE OBLIGATIONS OF GHHC

 

The obligations of GHHC are subject to the satisfaction, on or prior to the
Effective Date, of all the following conditions, compliance with which or the
occurrence of which may be waived in whole or in part by GHHC in writing unless
not so permitted by law:

 

SECTION 4.1 REPRESENTATIONS AND WARRANTIES; PERFORMANCE OF OBLIGATIONS. All
representations and warranties of Vitana-X contained in this Agreement will be
true and correct in all material respects as of the Effective Date with the same
effect as if such representations and warranties had been made or given at and
as of such date, except that representations and warranties of Vitana-X
contained in this Agreement that specifically relate to an earlier date will be
true and correct in all material respects as of such earlier date. All covenants
and obligations to be performed or met by Vitana-X on or prior to the Effective
Date will have been so performed or met. On the date of the Effective Date, the
chief executive officer of Vitana-X will deliver to GHHC a certificate to that
effect. The delivery of such certificates will in no way diminish the
warranties, representations, covenants, and obligations of Vitana-X made in this
Agreement.

 

SECTION 4.2 NO ADVERSE DEVELOPMENTS.

 

(a)During the period from June 30, 2019 to the Effective Date, (i) there will
not have been any material adverse effect as defined in section 12.5(c) (a
“Material Adverse Effect”) with respect to Vitana-X.

 

(b)As of the Effective Date, there will be no liabilities of Vitana-X, other
than liabilities incurred in the ordinary course of business, which are material
to Vitana-X on a consolidated basis which were not reflected in the Vitana-X
Financial Statements, and there will be no material deterioration in the quality
or market value of the real property, investments and other assets included in
such financial statements of Vitana-X.

 

SECTION 4.3 RESERVED.

 

ARTICLE V

 

Page 3 of 18

 

CONDITIONS PRECEDENT TO PERFORMANCE OF OBLIGATIONS OF SELLERS

 

The obligations of SELLERS hereunder are subject to the satisfaction, on or
prior to the Effective Date, of all the following conditions, compliance with
which or the occurrence of which may be waived in whole or in part by SELLERS in
writing unless not so permitted by law:

 

SECTION 5.1 REPRESENTATIONS AND WARRANTIES; PERFORMANCE OF OBLIGATIONS. All
representations and warranties of GHHC contained in this Agreement will be true
and correct in all material respects as of the Effective Date with the same
effect as if such representations and warranties had been made or given at and
as of such date, except that representations and warranties of GHHC contained in
this Agreement that specifically relate to an earlier date will be true and
correct in all material respects as of such earlier date. All covenants and
obligations to be performed or met by GHHC on or prior to the Effective Date
will have been so performed or met.

 

SECTION 5.2 NO ADVERSE DEVELOPMENTS. During the period from June 30, 2019 to the
Effective Date, there will not have been any Material Adverse Effect with
respect to GHHC, and SELLERS will have received a certificate dated the date of
the Effective Date signed by either the president or an executive vice president
of GHHC to the foregoing effect. The delivery of such officer's certificate will
in no way diminish the warranties and representations of GHHC made in this
Agreement.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF PUBLIC COMPANY

 

GHHC represents and warrants to SELLERS as follows:

 

SECTION 6.1 ORGANIZATION, POWERS, AND QUALIFICATION. GHHC is a duly organized,
validly existing corporation in good standing under the laws of its jurisdiction
of incorporation and has all requisite corporate power and authority to own and
operate its properties and assets, to lease its properties and to carry on its
business as now conducted. GHHC owns or possesses in the operation of its
business all franchises, licenses, permits, certificates, consents, approvals,
waivers, and other authorizations, governmental or otherwise, which are
necessary for it to conduct its business as now conducted.

 

SECTION 6.2 EXECUTION AND PERFORMANCE OF AGREEMENT. GHHC has all requisite
corporate power and authority to execute and deliver this Agreement and to
perform its respective terms.

 

SECTION 6.3 BINDING OBLIGATIONS, DUE AUTHORIZATION. Subject to the approval of
its shareholders, this Agreement constitutes a valid, legal, and binding
obligation of GHHC, enforceable against it in accordance with its terms, except
as enforcement may be limited by applicable bankruptcy, insolvency, or similar
law, or by general principles of equity. The execution, delivery, and
performance of this Agreement and the transactions contemplated thereby have
been duly and validly authorized by the board of directors of GHHC.

 

SECTION 6.4 ABSENCE OF VIOLATIONS. GHHC is not (i) in violation of its bylaws,
(ii) in violation of any applicable federal, state, or local law or ordinance or
any order, rule, or regulation of any federal, state, local, or other
governmental agency or body, (iii) in violation of or in default with respect to
any order, writ, injunction, or decree of any court, or any order, license,
regulation, or demand of any governmental agency; (iv) in violation of any term
of any security agreement, mortgage, indenture, or any other contract,
agreement, instrument, lease, or certificate, and GHHC has not received any
claim or notice of violation.

 

Page 4 of 18

 

SECTION 6.5 ABSENCE OF DEFAULT. None of the execution or the delivery of this
Agreement, the consummation of the transactions contemplated hereby, or the
compliance with or fulfillment of the terms hereof will conflict with, or result
in a breach of any of the terms, conditions, or provisions of, or constitute a
default under the organizational documents or bylaws of GHHC. None of such
execution, consummation, or fulfillment will (a) conflict with, or result in a
material breach of the terms, conditions, or provisions of, or constitute a
material violation, conflict, or default under, or give rise to any right of
termination, cancellation, or acceleration with respect to, or result in the
creation of any lien, charge, or encumbrance upon, any of the property or assets
of GHHC pursuant to any material agreement or instrument under which it is
obligated or by which any of its properties or assets may be bound, including
without limitation any material lease, contract, mortgage, promissory note,
loan, credit arrangement or other commitment or arrangement of it in respect of
which it is an obligor.

 

SECTION 6.6 SUBSIDIARIES. GHHC does not have any direct or indirect subsidiaries
and does not directly or indirectly own, control, or hold, with the power to
vote, any shares of the capital stock of any entity (including, without
limitation, corporations, partnerships, and joint ventures). There are no
outstanding subscriptions, options, warrants, convertible securities, calls,
commitments, or agreements calling for or requiring the issuance, transfer,
sale, or other disposition of any shares of the capital stock of GHHC. There are
no other direct or indirect subsidiaries of GHHC that would be or are required
to be consolidated or accounted for on the equity method in the consolidated
financial statements of GHHC prepared in accordance with generally accepted
accounting principles.

 

SECTION 6.7 CAPITAL STRUCTURE.

 

(a)The authorized capital stock of GHHC consists of 5,000,000,000 shares of GHHC
Common Stock having no par value per share, of which, as of the date of this
Agreement, 339,573,445 shares are issued and outstanding. GHHC additionally has
10,000,000 Preferred Shares authorized, of which 1,000,000 have been designated
as Series A Preferred Stock and 1,000,000 have been designated as Series B
Preferred Stock. The shares of GHHC Series A Preferred, in total, consist of
exactly 65% of all voting rights available at the time of any vote, including
Series A Preferred Stock. Series B Preferred Stockholders have no voting rights.
Common Stock are entitled to one vote per share held; and there are no
outstanding subscriptions, options, warrants, convertible securities, calls,
commitments, agreements or rights, including preemptive rights, calling for or
requiring the issuance, transfer, sale, or other disposition of any shares of
the capital stock of GHHC except those listed on Schedule 6.7. No shares of GHHC
Common Stock are held as treasury shares. None of the GHHC Common Stock is
subject to any restrictions upon the transfer thereof under the terms of the
articles of incorporation or bylaws of GHHC.

 

(b)As of the date hereof, to the best of the knowledge of GHHC, and except for
this Agreement, there are no shareholder agreements, or other agreements,
understandings, or commitments relating to the right of any holder or beneficial
owner of any issued and outstanding shares of GHHC Common Stock to vote or to
dispose of his, her or its shares of GHHC Common Stock.

 

SECTION 6.8 ARTICLES OF INCORPORATION, BYLAWS, AND MINUTE BOOKS. GHHC has
provided Vitana-X with all known, true, correct and complete copies of all of
the certificates or articles of incorporation and all amendments to it, and the
bylaws, as amended, of GHHC. All minute books contain accurate minutes of all
meetings and accurate consents in lieu of meetings of the board of directors
(and any board committee) and of the shareholders of GHHC since inception. All
minute books accurately reflect all transactions referred to in such minutes and
consents in lieu of meetings and disclose all material corporate actions of the
shareholders and boards of directors of GHHC and all committees thereof. Except
as reflected in such minute books, there are no minutes of meetings or consents
in lieu of meetings of the board of directors (or board any committee) or of
shareholders of GHHC known to the Board of Directors

Page 5 of 18

 

that have not been disclosed to SELLERS.

 

SECTION 6.9 BOOKS AND RECORDS. The books and records of GHHC fairly reflect the
transactions to which it is a party or by which its properties are subject or
bound. To the Board of Directors’ best knowledge, such books and records have
been properly kept and maintained and are in compliance in all material respects
with all applicable accounting and legal requirements.

 

SECTION 6.10 CONTRACTS, COMMITMENTS, ETC. If there are any, GHHC has made
available to Vitana-X:

 

(a)All contracts, agreements, plans or other arrangements applicable to
employees, officers, or directors of GHHC, including compensation, bonus, stock
option, stock purchase, medical, disability, group life or other insurance
plans, and any other remuneration or fringe benefit arrangements.

 

(b)All material contracts, agreements, leases, mortgages, and commitments to
which GHHC is a party or may be bound; or, if any of the same be oral, true,
accurate, and complete written summaries of all such oral contracts, agreements,
leases, mortgages, and commitments.

 

(c)All contracts, agreements, leases, mortgages, and commitments, whether or not
material, to which GHHC is a party or may be bound and which require the consent
or approval of third parties to the execution and delivery of this Agreement or
to the consummation or performance of any of the transactions contemplated
thereby or, if any of the same be oral, true, accurate, and complete written
summaries of all such oral contracts, agreements, leases, mortgages, and
commitments.

 

(d)All deeds, leases, contracts, agreements, mortgages, and commitments, whether
or not material, to which GHHC is a party or may be bound and which relate to
land, buildings, fixtures, or other real property.

 

(e)All federal, state, and local tax returns, including any amended returns,
filed by GHHC.

 

SECTION 6.11 MATERIAL CONTRACT DEFAULTS. All contracts, agreements, leases,
mortgages, or commitments referred to above in section 6.10 are valid and in
full force and effect on this date. As of the date of this Agreement and as of
the Effective Date, neither GHHC nor its subsidiaries will be in default in any
material respect under any material contract, commitment, arrangement, lease,
insurance policy, or other instrument to which it is a party or by which its
assets, business, or operations may be bound or affected or under which it or
its assets, business, or operations receive benefits; and there has not occurred
any event that with the lapse of time or the giving of notice or both would
constitute such a default.

 

ARTICLE VII

 

COVENANTS OF GHHC

 

GHHC covenants and agrees as follows:

 

SECTION 7.1 RIGHTS OF ACCESS. From this date to the Effective Date, GHHC will
give to SELLERS and to their respective representatives, including its certified
public accountants full access during normal business hours to all of the
property, documents, contracts, books, and records of GHHC, and such information
with respect to its business affairs and properties as Vitana-X from time to
time may reasonably request.

 

Page 6 of 18

 

SECTION 7.2 EXTRAORDINARY TRANSACTIONS. Without the prior written consent of
SELLERS, GHHC will not, on or after the date of this Agreement: (a) declare or
pay any cash dividends or property dividends with respect to any class of its
capital stock; (b) declare or distribute any stock dividend, authorize a stock
split, or authorize, issue or make any distribution of its capital stock or any
other securities or grant any options to acquire such additional securities; (c)
either (i) merge into, consolidate with, or sell or otherwise dispose of its
assets to any other corporation or person, or enter into any other transaction
or agree to effect any other transaction not in the ordinary course of its
business except as explicitly contemplated herein, or (ii) engage in any
discussions concerning such a possible transaction except as explicitly
contemplated herein unless the board of directors of GHHC, based upon the advice
of legal counsel, determines in good faith that such action is required for the
board of directors to comply with its fiduciary duties to stockholders imposed
by law; (d) convert the form of entity of GHHC from that in existence on the
date of this Agreement to any other form of entity; (e) make any direct or
indirect redemption, purchase, or other acquisition of any of its capital stock;
(f) except in the ordinary course of its business or to accomplish the
transactions contemplated by this Agreement, incur any liability or obligation,
make any commitment or disbursement, acquire or dispose of any property or
asset, make any contract or agreement, pay or become obligated to pay any legal,
accounting, or miscellaneous other expense, or engage in any transaction; (g)
other than in the ordinary course of business, subject any of its properties or
assets to any lien, claim, charge, option, or encumbrance; (h) enter into or
assume any one or more commitments to make capital expenditures, any of which
individually exceeds $20,000 or which in the aggregate exceed $50,000; (i)
except for increases in the ordinary course of business in accordance with past
practices, and except as explicitly contemplated by this Agreement, increase the
rate of compensation of any employee or enter into any agreement to increase the
rate of compensation of any employee; (j) except as otherwise required by law,
create or modify any profit sharing plan, bonus, deferred compensation, death
benefit, or retirement plan, or the level of benefits under any such plan, nor
increase or decrease any severance or termination pay benefit or any other
fringe benefit; (k) enter into any employment or personal services contract with
any person or firm, except directly to facilitate the transactions contemplated
by this Agreement; nor (l) change the nature or increase the concentration of
risk of investments and of cash and cash equivalents.

 

SECTION 7.3 PRESERVATION OF BUSINESS. GHHC will (a) carry on its business and
manage its assets and properties diligently and substantially in the same manner
as heretofore; (b) use commercially reasonable efforts to continue in effect its
present insurance coverage on all properties, assets, business, and personnel;
(c) use commercially reasonable efforts to preserve its business organization
intact, to keep available its present employees, and to preserve its present
relationships with all those entities having business dealings with it; (d) not
do anything and not fail to do anything which will cause a breach of or default
in any contract, agreement, commitment, or obligation to which it is a party or
by which it may be bound; and (e) conduct its affairs so that at the Effective
Date none of its representations and warranties will be inaccurate, none of its
covenants and agreements will be breached, and no condition in this Agreement
will remain unfulfilled by reason of its actions or omissions.

 

SECTION 7.4 AFFILIATES. GHHC will furnish to SELLERS a list of all persons known
to GHHC who at the date of this Agreement may be deemed to be “affiliates” of
GHHC within the meaning of Rule 145 under the Securities Act of 1933.

 

SECTION 7.5 PURCHASE METHOD TREATMENT. GHHC will take no action that would
prevent or impede the Share Exchange from qualifying as a reverse acquisition
under the purchase method for business combinations.

 

SECTION 7.6 UPDATED SCHEDULES. Not less than fifteen business days prior to the
Effective Date and as of the Effective Date, GHHC will deliver to SELLERS any
updates to the schedules to its representations which may be required to
disclose events or circumstances arising after this date. Such

Page 7 of 18

 

schedules will be updated only for the purpose of making the representations and
warranties contained in this Agreement to which such part of such schedules
relate true and correct in all material respects as of the date such schedule is
updated, and the updated schedule will not have the effect of making any
representation or warranty contained in this Agreement true and correct in all
material respects as of a date prior to the date of such updated schedule. For
purposes of determining whether the conditions set forth in section 4.1 to
SELLERS’ obligations have been met, any such updated schedules delivered to
SELLERS will be disregarded unless SELLERS will have agreed to accept any
changes reflected in such updated schedules.

 

SECTION 7.7 SUBSEQUENT EVENTS. Until the Effective Date, GHHC will immediately
advise SELLERS in a detailed written notice of any fact or occurrence or any
pending or threatened occurrence of which it obtains knowledge and which (if
existing and known at the date of the execution of this Agreement) would have
been required to be set forth or disclosed in or pursuant to this Agreement or
which (if existing and known at any time prior to or at the Effective Date)
would cause a condition to SELLERS’s obligations under this Agreement not to be
fully satisfied.

 

ARTICLE VIII

 

REPRESENTATIONS AND WARRANTIES OF VITANA-X

 

Vitana-X, by and through SELLERS, represents and warrants to GHHC as follows:

 

SECTION 8.1 ORGANIZATION, POWERS, AND QUALIFICATION. Vitana-X is a duly
organized, validly existing limited liability company in good standing under the
laws of its jurisdiction of incorporation and has all requisite corporate power
and authority to own and operate its property and assets, to lease properties
used in its business, and to carry on its business as now conducted. Vitana-X
owns or possesses in the operation of its business all franchises, licenses,
permits, certificates, consents, approvals, waivers, and other authorizations,
governmental or otherwise, which are necessary for it to conduct its business as
now conducted.

 

SECTION 8.2 EXECUTION AND PERFORMANCE OF AGREEMENT. Vitana-X has all requisite
corporate power and authority to execute and deliver this Agreement and to
perform its respective terms.

 

SECTION 8.3 BINDING OBLIGATIONS, DUE AUTHORIZATION. Subject to the approval of
its shareholders, this Agreement constitutes a valid, legal, and binding
obligation of Vitana-X, enforceable against it in accordance with its terms,
except as enforcement may be limited by applicable bankruptcy, insolvency, or
similar law, or by general principles of equity. The board of directors of
Vitana-X has validly authorized the execution, delivery, and performance of this
Agreement and the transactions contemplated by it.

 

SECTION 8.4 ABSENCE OF DEFAULT. None of the execution or the delivery of this
Agreement, the consummation of the transactions contemplated by it, or the
compliance with or fulfillment of its terms will conflict with, or result in a
breach of any of the terms, conditions, or provisions of, or constitute a
default under the organizational documents or bylaws of Vitana-X. None of such
execution, consummation, or fulfillment will conflict with, or result in a
material breach of the terms, conditions, or provisions of, or constitute a
material violation, conflict, or default under, or give rise to any right of
termination, cancellation, or acceleration with respect to, or result in the
creation of any lien, charge, or encumbrance upon, any of the property or assets
of Vitana-X pursuant to any material agreement or instrument under which it is
obligated or by which any of its properties or assets may be bound, including
without limitation any material lease, contract, mortgage, promissory note, deed
of trust, loan, credit arrangement, or other commitment or arrangement of it in
respect of which it is an obligor.

Page 8 of 18

 

 

SECTION 8.5 CAPITAL STRUCTURE.

 

(a)The shares of Vitana-X as of the date of this Agreement consists of 74
shareholders of Vitana-X holding exactly 68,515,124 shares of Common Stock as
per described in Schedule 1.1 attached hereto and have been duly issued and are
validly outstanding, fully paid and non-assessable, book entry the shares. These
shares of Vitana-X are the only equity securities of Vitana-X authorized,
issued, or outstanding as of the date of this Agreement. There are no
outstanding subscriptions, options, warrants, convertible securities, calls,
commitments, agreements or rights, including preemptive rights, calling for or
requiring the issuance, transfer, sale, or other disposition of any shares of
the capital stock of Vitana-X.

 

(b)As of the date hereof, to the best of the knowledge of Vitana-X, and except
for this Agreement, there are no shareholder agreements, or other agreements,
understandings, or commitments relating to the right of any holder or beneficial
owner of any issued and outstanding shares of Vitana-X Common Stock to vote or
to dispose of his, her or its shares of Vitana-X Common Stock.

 

SECTION 8.6 BOOKS AND RECORDS. The books and records of Vitana-X fairly reflect
the transactions to which it is a party or by which its properties are subject
or bound. Such books and records have been properly kept and maintained and are
in compliance in all material respects with all applicable accounting and legal
requirements. Vitana-X follows generally accepted accounting principles applied
on a consistent basis in the preparation and maintenance of its books of account
and financial statements, including using the accrual method of accounting for
all items of income and expense. Vitana-X has made all accruals in amounts that
accurately report income and expense in the proper periods in accordance with
generally accepted accounting principles. Vitana-X has filed all material
reports and returns required by any law or regulation to be filed by it.

 

SECTION 8.7 FINANCIAL STATEMENTS. Vitana-X has furnished to GHHC its balance
sheet from inception through December 31, 2018, and its related statements of
operations, changes in stockholders' equity and cash flows for the periods then
ended, and its notes, and its consolidated unaudited balance sheet as of
December 31, 2018 and its related unaudited consolidated statements of
operations, changes in stockholders' equity and cash flows for the nine month
period then ended (the “Vitana-X Interim Financial Statements”) (collectively,
the “Vitana-X Financial Statements”). All of the Vitana-X Financial Statements,
including the related notes, (a) were prepared in accordance with generally
accepted accounting principles (“GAAP”) consistently applied in all material
respects (subject, in the case of the Vitana- Interim Financial Statements, to
recurring audit adjustments normal in nature and amount), (b) are in accordance
with the books and records of Vitana-X, (c) fairly reflect the consolidated
financial position of Vitana-X as of such dates, and the consolidated results of
operations of Vitana-X for the periods ended on such dates, and do not fail to
disclose any material extraordinary or out-of- period items. Vitana-X represents
and warrants that its financial statements are prepared sufficiently to enable a
PCAOB listed audit firm to prepare and express an opinion thereon and to agree
with Vitana-X that its financial statements are prepared according to GAAP and
appear to be free from material misstatement.

 

SECTION 8.8 ARTICLES OF ORGANIZATION, OPERATING AGREEMENT, AND MINUTE BOOKS.
Vitana-X has provided GHHC with true, correct and complete copies of all of
Vitana-X’s articles of organization, the operating agreement, and all amendments
to such documents, and the minute books. All minute books contain accurate
minutes of all meetings and accurate consents in lieu of meetings of the board
of directors (and any board committee) and of the shareholders of Vitana-X since
its inception. All minute books accurately reflect all transactions referred to
in such minutes and consents in lieu of meetings and disclose all material
corporate actions of the shareholders and boards of directors of Vitana-X and
all board committees. Except as reflected in such minute books, there are no
minutes of meetings or consents

Page 9 of 18

 

in lieu of meetings of the board of directors (or any committee thereof) or of
shareholders of Vitana-X.

 

SECTION 8.9 ABSENCE OF CERTAIN DEVELOPMENTS. Since December 31, 2018, there has
been (a) no Material Adverse Effect with respect to Vitana-X, (b) no material
decrease in the value of the assets of Vitana-X (c) no material increase in the
level of liabilities of Vitana-X. Since December 31, 2018, Vitana-X has
conducted its business only in the ordinary course of such business and
consistent with past practice.

 

SECTION 8.10 DISCLOSURE. No representation or warranty included in this and no
certificate, statement, or other document delivered by Vitana-X hereunder or in
connection with this Agreement or any of the transactions contemplated
thereunder contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein, in
light of the circumstances under which they were made, not misleading. There is
no fact known to Vitana-X that might materially adversely affect its business,
assets, liabilities, financial condition, results of operations, or prospects
that has not been disclosed in the Vitana-X Financial Statements or a
certificate, schedule or other document delivered by Vitana-X to GHHC. Copies of
all documents delivered to GHHC by Vitana-X under this Agreement are true,
correct, and complete copies thereof and include all amendments, supplements,
and modifications thereto and all waivers thereunder.

 

ARTICLE IX

 

COVENANTS OF VITANA-X

 

Vitana-X, by and through its President and Board of Directors, covenant and
agree as follows:

 

SECTION 9.1 RIGHTS OF ACCESS. From this date to the Effective Date, Vitana-X
will give to GHHC and to its representatives, including their certified public
accountants, reasonable access during normal business hours upon reasonable
advance notice to all of the property, documents, contracts, books, and records
of Vitana-X, and such information with respect to its business affairs and
properties as Vitana-X from time to time may reasonably request, and GHHC will
be furnished with copies of all such books, records, agreements and other
documents as may be reasonably requested by it. In connection with such
investigation, GHHC will also be permitted to speak with such officers,
directors, bankers, creditors, lessees, lessors, customers, shareholders, and
litigation counsel of Vitana-X as GHHC may specify.

 

SECTION 9.2 EXTRAORDINARY TRANSACTIONS. Without the prior written consent of
GHHC, Vitana-X will not, on or after the date of this Agreement: (a) declare or
pay any cash dividends or property dividends with respect to any class of its
capital stock; (b) declare or distribute any stock dividend nor authorize a
stock split; (c) merge into, consolidate with, or sell or otherwise dispose of
its assets to any other corporation or person, or enter into any other
transaction or agree to effect any other transaction not in the ordinary course
of its business except as explicitly contemplated herein; (d) convert the form
of entity of Vitana-X from that in existence on the date of this Agreement to
any other form of entity; (e) make any direct or indirect redemption, purchase,
or other acquisition of any of its capital stock; (f) except in the ordinary
course of its business or to accomplish the transactions contemplated by this
Agreement, incur any liability or obligation, make any commitment or
disbursement, acquire or dispose of any property or asset, make any contract or
agreement, pay or become obligated to pay any legal, accounting, or
miscellaneous other expense, or engage in any transaction; (g) other than in the
ordinary course of business, subject any of its properties or assets to any
lien, claim, charge, option, or encumbrance; (h) enter into or assume any one or
more commitments to make capital expenditures, any of which individually exceeds
$20,000 or which in the aggregate exceed $50,000; (i) except for increases in
the ordinary course of business in accordance with past practices and except as
explicitly contemplated by this Agreement, increase the rate of compensation of
any employee or enter into any agreement to increase the rate of compensation of
any employee; (j) except as otherwise required by law, create or modify any
pension or profit sharing plan,

Page 10 of 18

 

bonus, deferred compensation, death benefit, or retirement plan, or the level of
benefits under any such plan, nor increase or decrease any severance or
termination pay benefit or any other fringe benefit; (k) enter into any
employment or personal services contract with any person or firm, except
directly to facilitate the transactions contemplated by this Agreement; nor (l)
change the nature or increase the concentration of risk of cash and cash
equivalents.

 

SECTION 9.3 PRESERVATION OF BUSINESS. Vitana-X will: (a) carry on its business
and manage its assets and property diligently and substantially in the same
manner as was done previously; (b) use commercially reasonable efforts to
continue in effect its present insurance coverage on all property, assets,
business, and personnel; (c) use commercially reasonable efforts to preserve its
business organization intact, to keep available its present employees, and to
preserve its present relationships with those entities having business dealings
with it; (d) not do anything and not fail to do anything which will cause a
breach of or default in any contract, agreement, commitment, or obligation to
which it is a party or by which it may be bound; and (e) conduct its affairs so
that at the Effective Date none of its representations and warranties will be
inaccurate, none of its covenants and agreements will be breached, and no
condition in this Agreement will remain unfulfilled by reason of its actions or
omissions.

 

SECTION 9.4 SHAREHOLDERS' MEETING. Unless a majority of shareholders will
provide their written consent, Vitana-X will hold a meeting of its shareholders
in accordance with the laws of the state of Florida and the operating agreement
of Vitana-X to consider and vote upon this Agreement. Subject to its fiduciary
duty to shareholders, the managers of Vitana-X will recommend to its
shareholders that this Agreement be adopted.

 

SECTION 9.5. SUBSEQUENT EVENTS. Until the Effective Date, Vitana-X will
immediately advise GHHC in a detailed written notice of any fact or occurrence
or any pending or threatened occurrence of which it obtains knowledge and which
(if existing and known at the date of the execution of this Agreement) would
have been required to be set forth or disclosed in or pursuant to this Agreement
or which (if existing and known at the time of the Effective Date) would cause a
condition to GHHC’s obligations under this Agreement not to be fully satisfied.

 

SECTION 9.6 UPDATED SCHEDULES. Not less than fifteen business days prior to the
Effective Date and as of the Effective Date, Vitana-X will deliver to GHHC any
updates to the schedules to its representations which may be required to
disclose events or circumstances arising after the date hereof. Such schedules
will be updated only for the purpose of making the representations and
warranties contained in this Agreement to which such part of such schedules
relate true and correct in all material respects as of the date such schedule is
updated, and the updated schedule will not have the effect of making any
representation or warranty contained in this Agreement true and correct in all
material respects as of a date prior to the date of such updated schedule. For
purposes of determining whether the conditions set forth in section 4.1 to
Vitana-X’s obligations have been met, any such updated schedules delivered to
GHHC will be disregarded unless GHHC will have agreed to accept any changes
reflected in such updated schedules.

 

SECTION 9.7 RESERVED.

 

SECTION X

 

CLOSING

 

SECTION 10.1 PLACE AND TIME OF CLOSING. Closing will take place at such place as
the parties choose, on the date of the Effective Date, provided that all
conditions precedent to the obligations of the parties to close have then been
met or waived.

 

Page 11 of 18

 

SECTION XI

 

TERMINATION, WAIVER, AND AMENDMENT

 

SECTION 11.1 TERMINATION BY REASON OF LAPSE OF TIME. This Agreement may be
terminated by any party after December 31, 2019, by instrument duly authorized
and executed and delivered to the other party, unless the Effective Date will
have occurred.

 

SECTION 11.2 GROUNDS FOR TERMINATION. This Agreement may be terminated by
written notice of termination at any time before the Effective Date (whether
before or after action by stockholders of GHHC or Vitana-X):

 

(a)by mutual consent of the parties hereto;

 

(b)by SELLERS, upon written notice to GHHC given at any time (i) if any of the
representations and warranties of GHHC contained in Article VI above was
materially incorrect when made, or (ii) in the event of a material breach or
material failure by GHHC of any covenant or agreement of GHHC contained in this
Agreement that has not been, or cannot be, cured within thirty days after
written notice of such breach or failure is given to GHHC, and which inaccuracy,
breach, or failure, if continued to the Effective Date, would result in any
condition set forth in Article IV above not being satisfied;

 

(c)by GHHC, upon written notice to SELLERS given at any time (i) if any of the
representations, warranties, or covenants of SELLERS contained in Articles VIII
or IX above was materially incorrect when made, or (ii) in the event of a
material breach or material failure by SELLERS of any covenant or agreement of
SELLERS contained in this Agreement that has not been, or cannot be, cured
within thirty days after written notice of such breach or failure is given to
SELLERS, and which inaccuracy, breach, or failure, if continued to the Effective
Date, would result in any condition set forth in Article V above not being
satisfied; and

 

(d)by either SELLERS or GHHC upon written notice given to the other if the
shareholders of either Vitana-X or GHHC will have voted on and failed to adopt
this Agreement, at the meeting of such shareholders called for such purpose.

 

SECTION 11.3 EFFECT OF TERMINATION. In the event of the termination and
abandonment of this Agreement pursuant to the provisions of section 11.1 or
section 11.2, this Agreement will become void and have no force or effect
without any liability on the part of Vitana-X, GHHC, or their respective
directors or officers or shareholders, in respect of this Agreement.
Notwithstanding the foregoing, as provided in section 12.4 of this Agreement,
the confidentiality agreement contained in that section will survive such
termination.

 

SECTION 11.4 WAIVER OF TERMS OR CONDITIONS. Any of the terms or conditions of
this Agreement, to the extent legally permitted, may be waived at any time prior
to the Effective Date by the party which is, or whose shareholders are, entitled
to the benefit thereof, by action taken by that party, by the board of directors
of such party, or by its chairman, or by its president; provided that such
waiver will be in writing and will be taken only if, in the judgment of the
party, board of directors, or officer taking such action, such waiver will not
have a materially adverse effect on the benefits intended hereunder to it or to
the shareholders of its or his corporation; and the other parties hereto may
rely on the delivery of such a waiver as conclusive evidence of such judgment
and the validity of the waiver.

 

SECTION 11.5 AMENDMENT. Anything herein or elsewhere to the contrary
notwithstanding, to the

Page 12 of 18

 

extent permitted by law, this Agreement and the exhibits hereto may be amended,
supplemented, or interpreted at any time prior to the Effective Date by written
instrument only duly authorized and executed by each of the parties hereto;
provided, however, that (except as specifically provided herein or as may be
approved by such shareholders) this Agreement may not be amended after:

 

(a)the action by shareholders of GHHC in any respect that would change (i) the
amount or kind of shares, obligations, cash, property, or rights to be received
in exchange for or on conversion of the GHHC Series B Preferred Stock; (ii) any
term of the certificate of incorporation of Vitana-X to be effected by the Share
Exchange; or (iii) any of the terms and conditions of this Agreement if the
change would adversely affect the shareholders of GHHC, or

 

(b)the action by shareholders of Vitana-X in any respect that would change (i)
the amount or kind of shares, obligations, cash, property, or rights to be
received in exchange for the Vitana-X Common Stock to be delivered in the Share
Exchange; (ii) any term of the certificate of incorporation of Vitana-X to be
effected by the Share Exchange; or (iii) any of the terms and conditions of this
Agreement if the change would adversely affect the shareholders of Vitana-X.

 

ARTICLE XII

 

GENERAL PROVISIONS

 

SECTION 12.1 ALLOCATION OF COSTS AND EXPENSES. Except as provided in Article IX,
each party will pay its own fees and expenses, including without limitation the
fees and expenses of its own counsel and its own accountants and tax advisers,
incurred in connection with this Agreement and the transactions contemplated by
it.

 

SECTION 12.2 MUTUAL COOPERATION. Subject to the terms and conditions herein
provided, each party will use its best efforts, and will cooperate fully with
the other party, in expeditiously carrying out the provisions of this Agreement
and in expeditiously making all filings and obtaining all necessary approvals,
and as soon as practicable will execute and deliver, or cause to be executed and
delivered, such notifications and additional documents and instruments and do or
cause to be done all additional things necessary, proper, or advisable under
applicable law to consummate and make effective on the earliest practicable date
the transactions contemplated hereby.

 

SECTION 12.3 FORM OF PUBLIC DISCLOSURES. Vitana-X and GHHC will mutually agree
in advance upon the form and substance of all public disclosures concerning this
Agreement and the transactions contemplated by it and will not issue any such
public disclosure prior to such consultation, except that GHHC in its sole
discretion will determine the content of all SEC filings required to be filed
through the Effective Date. As for all other disclosures, approval by Vitana-X
or GHHC of such public disclosure will not be unreasonably withheld.

 

SECTION 12.4 CONFIDENTIALITY. SELLERS and GHHC will use all information that
each obtains from the other pursuant to this Agreement solely for the
effectuation of the transactions contemplated by this Agreement or for other
purposes consistent with the intent of this Agreement. Neither SELLERS nor GHHC
will use any of such information for any other purpose, including, without
limitation, the competitive detriment of any other party. SELLERS and GHHC will
maintain as strictly confidential all information each of them learns from the
other and will, at any time after termination of this Agreement in accordance
with its terms, upon the request of the other, return promptly to it all
documentation provided by it or made available to third parties. Each of the
parties may disclose such information to its respective affiliates, counsel,
accountants, tax advisers, and consultants, provided that such parties are
advised of the confidential nature of such information and agree to be bound by
the terms of this section 12.4. The

Page 13 of 18

 

confidentiality agreement contained in this section 12.4 will remain operative
and in full force and effect and will survive the termination of this Agreement.

 

SECTION 12.5 STANDARD OF MATERIALITY AND OF MATERIAL ADVERSE EFFECT

 

(a)For purposes of Articles IV, VI, and VII of this Agreement, the terms
“material” and “materially,” when used with reference to items normally
expressed in dollars, will be deemed to refer to amounts individually and in the
aggregate in excess of 3% of the shareholders' equity of GHHC as of June 8, as
determined in accordance with generally accepted accounting principles.

 

(b)For purposes of Articles V, VIII, and IX of this Agreement, the terms
“material” and “materially,” when used with reference to items normally
expressed in dollars, will be deemed to refer to amounts individually and in the
aggregate in excess of 3% of the shareholders’ equity of Vitana-X as of December
31, 2018, as determined in accordance with generally accepted accounting
principles.

 

(c)The term “Material Adverse Effect” wherever used in this Agreement will mean,
with respect to a party, a material adverse effect on the business, results of
operations, financial condition, including the market value of any of the
assets, or prospects of such party and its subsidiaries taken as a whole.

 

SECTION 12.6 COUNTERPARTS. This Agreement may be executed in two or more
counterparts each of which will be deemed to constitute an original, but such
counterparts together will be deemed to be one and the same instrument and to
become effective when one or more counterparts have been signed by each of the
parties. It will not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for the other counterpart.

 

SECTION 12.7 ENTIRE AGREEMENT. This Agreement sets forth the entire
understanding of the parties hereto with respect to their commitments to each
other and their undertakings vis-à-vis each other on the subject matter hereof.
Any previous agreements or understandings among the parties regarding the
subject matter hereof are merged into and superseded by this Agreement. Nothing
in this Agreement express or implied is intended or will be construed to confer
upon or to give any person, other than Vitana-X, GHHC, and their respective
shareholders, any rights or remedies under or by reason of this Agreement.

 

SECTION 12.8. SURVIVAL OF REPRESENTATIONS, WARRANTIES, AND COVENANTS. None of
the representations, warranties, covenants, and agreements in this Agreement or
in any instrument delivered pursuant to this Agreement, will survive the
Effective Date, except for sections 12.4 and 12.6, and those other covenants and
agreements contained herein and therein which by their terms apply in whole or
in part after the Effective Date.

 

SECTION 12.9 SECTION HEADINGS. This Agreement's section and subsection headings
in have been inserted for convenience of reference only and will in no way
modify or restrict any of the terms or provisions.

 

SECTION 12.10 NOTICES.

 

(a)All notices, consents, waivers, or other communications which are required or
permitted hereunder will be in writing and deemed to have been duly given if
delivered personally or by messenger, sent by facsimile, or by registered or
certified mail, return receipt requested, postage prepaid, or by a reputable
delivery service (including, by way of example and not limitation, Federal
Express, UPS and DHL) which makes a record of the date and time of delivery. All
communications will be addressed to the appropriate address of each party as
follows:

Page 14 of 18

 

 

If to SELLERS:

c/o Vitana-X, Inc.

P.O. Box 310367 PMB 11660

Miami, FL 33231

 

If to GHHC:

GH Capital, Inc.

200 South Biscayne Blvd.,

Suite 2790

Miami, FL 33131

 

With copy to:

Eilers Law Group, P.A.

Attention: William Eilers

149 S. Lexington Ave.

Asheville, NC 28801

 

(b)For purposes of notice, the address of each Party will be the address first
set forth above; provided, however, that each Party will have the right to
change its respective address for notices hereunder to another location by
giving ten days advance written notice to the other Party in the manner set
forth above.

 

(c)All such notices will be deemed to have been given on the date delivered,
transmitted, or mailed in the manner provided above.

 

SECTION 12.11 CHOICE OF LAW. This Agreement will be governed by, construed, and
enforced in accordance with the laws of the State of Florida, without giving
effect to the principles of conflict of law thereof. Each of the parties agrees
that it may be served with process in any action with respect to this Agreement
or the transactions contemplated by it by certified or registered mail, return
receipt requested, or to its registered agent for service of process in the
State of Florida, respectively.

 

SECTION 12.12 KNOWLEDGE OF A PERSON. References in this Agreement to the
knowledge of a party will mean, in the case of a corporation, the actual
knowledge possessed by the present executive officers of such party.

 

SECTION 12.13 BINDING AGREEMENT. This Agreement will be binding upon the parties
and their respective heirs, successors and assigns.

 

 

 

 

SPACE LEFT INTENTIONALLY BLANK. SIGNATURES TO FOLLOW.

 

 

 

 

 

 

 

 

Page 15 of 18

 

 

 

THE PARTIES, INTENDING TO BE LEGALLY BOUND, have executed this agreement on the
date first set forth above.

 

“GH CAPITAL, INC.”

 

“VITANA-X, INC.”

GH Capital Inc.

a Florida corporation

By: /s/Wolfgang Ruecker_______________

Name: Wolfgang Ruecker

Title: Director

 

Vitana-X, Inc.,

a Florida corporation

By: /s/Dirk Richter____________

Name: Dirk Richter

Title: Director

 

Page 16 of 18

 

 

SCHEDULE 1.1

VITANA-X SHAREHOLDERS

 

Shareholder Name # Shares % owned # Shares Series B 1185880 B.C. LTD 2,500,000
3.649% 36,488 Paul Abraham 28,037 0.041% 409 Gina Angel 94,073 0.137% 1,373
Josef El Assal 35,098 0.051% 512 Wolfgang Bartsch 140,087 0.204% 2,045 Daniel
Bichler 13,925 0.020% 203 Franz Bonner 6,666,667 9.730% 97,302 Diana Brandt
42,238 0.062% 616 Central Park Investments LLP 3,000,000 4.379% 43,786 Michael
Decker 42,399 0.062% 619 Nenad Dimic 500,000 0.730% 7,298 Goran Djuricin 98,129
0.143% 1,432 Marco Djuricin 70,025 0.102% 1,022 Jacobus Willem Johannes Van Der
Eijk 558,975 0.816% 8,158 Manfred Feiertag 67,190 0.098% 981 Matthias Goeth
2,000,000 2.919% 29,191 Christoph Goth 154,500 0.225% 2,255 Elisabeth Grotzl
35,211 0.051% 514 Lukas Grotzl 13,704 0.020% 200 Karl Heinz Jamnig 111,976
0.163% 1,634 Markus Hell 11,200 0.016% 163 Benjamin Heyny 312,500 0.456% 4,561
Alois Hofbauer 28,152 0.041% 411 Jurgen Horbauer 84,288 0.123% 1,230 Thomas
Hofbauer 28,169 0.041% 411 Michael Hofer 112,188 0.164% 1,637 Maximilian
Horhager 28,475 0.042% 416 Birgit Kirchner 15,996 0.023% 233 Pascal Kitzmuller
13,900 0.020% 203 Christoph Klein 26,783 0.039% 391 Anton Krapf 42,410 0.062%
619 Stephan Lukas Podlipnig 176,050 0.257% 2,570 Stefan Mang 35,133 0.051% 513
Wolfgang Martinschitz 499,312 0.729% 7,288 Wolfgang Mayerhofer 70,659 0.103%
1,031 Steffi McCown 167,500 0.244% 2,445

Page 17 of 18

 

 

Claudia Monay 14,000 0.020% 204 Christian Monninghoff 250,000 0.365% 3,649
Thomas Morak 21,087 0.031% 308 Jan Niklas Hadler 27,962 0.041% 408 Marc Oliver
Richter 150,000 0.219% 2,189 Kurt Ortner 71,065 0.104% 1,037 Jan Papenbrock
250,000 0.365% 3,649 Mike Pfeiffer 28,088 0.041% 410 David Podlipnig 350,738
0.512% 5,119 Johann Podlipnig 350,988 0.512% 5,123 Sabrina Podlipnig 176,050
0.257% 2,570 Michael Putz 1,000,000 1.460% 14,595 Mario Reichmuth 8,149 0.012%
119 Dirk Richter 20,000,000 29.191% 291,906 Thomas Richter 150,000 0.219% 2,189
Robert Rieder 150,000 0.219% 2,189 Alexander Rudiger 98,513 0.144% 1,438 Andreas
Sammer 150,000 0.219% 2,189 Bernhard Sammer 20,000,000 29.191% 291,906 Josef
Sammer 150,000 0.219% 2,189 Zeliko Sekulic 1,000,000 1.460% 14,595 Rene Simmen
12,675 0.018% 185 Stella Soldner 13,800 0.020% 201 Hannes Sommer 2,000,000
2.919% 29,191 Hannes Sommer 3,000,000 4.379% 43,786 Thomas Stangl 84,469 0.123%
1,233 Dietmar Thuller 346,796 0.506% 5,062 Thomas Tork 280,375 0.409% 4,092
Hanna Valeisha 150,000 0.219% 2,189 Helga Wagner 68,556 0.100% 1,001 Thomas
Waldher 42,405 0.062% 619 Marcus Weissenbock 28,250 0.041% 412 Karl Weixelbaumer
70,080 0.102% 1,023 Bernhard Zimmerl 35,330 0.052% 516 Bernhard Zimmerl 35,012
0.051% 511 Erich Zullig 100,000 0.146% 1,460 Jurg Zullig 25,787 0.038% 376      
  TOTAL 68,515,124 1.0000 1,000,000

 

Page 18 of 18